DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejection Withdrawn
The rejection of claims 11, 12, and 16 under 35 U.S.C. 112(a) is withdrawn in view of applicants’ amendment of claim 11.
The rejection of claims 8-10 under 35 U.S.C. 112(b) is withdrawn because the claims are now cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a phone interview with Jeffrey Hsi on 01/07/2022.

Please amend claim 1 and 2 as follows:
Claim 1.  A compound according to the formula:

    PNG
    media_image1.png
    160
    352
    media_image1.png
    Greyscale


or a pharmaceutically acceptable salt, solvate, hydrate, prodrug, or stereoisomer thereof.
	
Claim 2. The compound or pharmaceutically acceptable salt, solvate, hydrate, prodrug, or stereoisomer thereof of claim 1, wherein the compound is:

    PNG
    media_image2.png
    228
    528
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    672
    566
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    663
    541
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    665
    556
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    658
    546
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    544
    540
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    109
    250
    media_image8.png
    Greyscale
 or 
    PNG
    media_image9.png
    110
    238
    media_image9.png
    Greyscale




REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The compound of the formula below and the method of treating a subject suffering from a wound as well as a method of inducing VEGF expression is novel and non-obvious.
    PNG
    media_image10.png
    190
    440
    media_image10.png
    Greyscale


The closest prior art is US 2017/0121372. The publication teaches a depsipeptide compound and further teaches a method of treating a disorder caused by a pathogen such as a bacterium, a fungus, comprising administering to the subject an effective amount of a compound.
The publication does not teach or suggest the instant compound with the specific stereochemistry and does not teach the use of the instant compound for treating a subject suffering from a wound or the method of inducing VEGF expression.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-7, 11-12, and 14-16 are allowed.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mercy Sabila whose telephone number is (571)272-2562. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum- Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MERCY H SABILA/ Examiner, Art Unit 1654                                                                                                                                                                                     
/ARADHANA SASAN/Primary Examiner, Art Unit 1615